Citation Nr: 0814840	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-12 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for left knee residuals, status post anterior 
cruciate ligament reconstruction with partial meniscectomy 
and meniscus repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served in the United States Navy from August 1989 
until October 2002, with almost 3 years of additional active 
service prior to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the RO granted 
entitlement to service connection for left knee residuals, 
status post anterior cruciate ligament reconstruction with 
partial meniscectomy and meniscus repair, and assigned a 10 
percent rating.

In the April 2003 decision, the RO also granted service 
connection claims for a left ankle condition, evaluated as 10 
percent disabling; a right knee condition, evaluated as 0 
percent disabling; residual scars from surgical procedures 
involving the large intestine, right breast, and left knee, 
each evaluated as 10 percent disabling; and a residual 
appendectomy scar, evaluated as 0 percent disabling.  The RO 
denied service connection claims for bilateral hearing loss, 
tinnitus, hemorrhoids, and scars of the left palmar distal 
third fingertip, left palm, left anterior wrist, and right 
medial forearm.  The veteran filed a Notice of Disagreement 
(NOD) in May 2003, expressing disagreement with the ratings 
assigned for the left ankle, right knee, left knee and 
appendectomy scar; and with the denial of service connection 
for bilateral hearing loss and tinnitus, and for scarring of 
the left finger, hand and right forearm.  

In response to the NOD, the RO issued a Statement of the Case 
(SOC) in January 2004 which addressed the increased rating 
claims involving the left ankle, right knee and appendectomy 
scar.  The veteran did not file a substantive appeal in 
regard to the initial ratings assigned for his left ankle 
condition, right knee condition, and residual appendectomy 
scar.  Accordingly, these issues are not in appellate status.  
38 C.F.R. § 20.302.

Pursuant to a Board remand issued in November 2006, an SOC 
addressing the denial of service connection for bilateral 
hearing loss, tinnitus, and scars of the left palmar distal 
third fingertip, left palm, left anterior wrist, and right 
medial forearm was issued in October 2007.  The veteran has 
not perfected an appeal as to any of those claims and 
accordingly, they are also not in appellate status.  38 
C.F.R. § 20.302.

In November 2006, the Board remanded the increased rating 
claim for the left knee disorder so that additional 
evidentiary development could be accomplished, namely 
scheduling a VA examination.  The veteran failed without 
explanation to report for VA examinations scheduled for July 
12 and 13, 2007, and September 11, 2007.  In October 2007, 
the VA Appeals Management Center (AMC) issued a Supplemental 
Statement of the Case (SSOC) which again denied the claim, at 
least in part because of the veteran's failure to report for 
VA examinations.

The case has returned to that the Board for appellate 
consideration.


FINDINGS OF FACT

The veteran failed to report for VA examinations scheduled 
for July 12 and 13, 2007, and September 11, 2007, pertaining 
to the claim for an increased rating for a left knee 
disability.


CONCLUSION OF LAW

The claim of entitlement to an increased disability rating 
for the veteran's left knee disability is denied based on 
failure to report for scheduled VA examinations in 2007.  38 
C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected left knee disability, which is currently 
evaluated as 10 percent disabling.

        A.  Stegall concerns

In November 2006, the Board remanded this claim for a VA 
examination.  VA examinations were scheduled for both July 
and September 2007, for which the veteran failed to report 
without good cause.  The Board's remand also instructed the 
agency of original jurisdiction to readjudicate the veteran's 
claim.  This was done via the October 2007 SSOC.

The Board finds that the agency of original jurisdiction has 
complied with the directives of the November 2006 remand to 
the extent practicable.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

        B.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

As explained below this claim is being denied by operation of 
law.  Under such circumstances, no VCAA notice is necessary.  
See Valiao v. Principi, 17 Vet. App.229, 232 (2003); Manning 
v. Principi, 16 Vet. App. 534, 542 (the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).  See 
also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
meet the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).



Legal Analysis

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a)  General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "re-examination" include 
periods of hospital observation when required by VA.

(b)  Original or re-opened claim, or claim for increase.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

In May 2007, VA AMC issued a letter to the veteran at his 
current address of record advising him that pursuant to a 
Board remand (issued in November 2006) he was to be scheduled 
for a VA examination and would be further notified as to the 
date, time and location of the examination.  It appears that 
an examination was scheduled for June 2007, for which the 
veteran did not report.  A report of contact dated in June 
2007 revealed that the veteran had not reported because he 
was out of town.  

Thereafter, the veteran was re-scheduled for VA examinations 
on July 12 and 13, 2007.  A notice letter dated on June 26, 
2007, was sent by VA to the veteran at his current address of 
record, advising him of the scheduled examinations.  The 
veteran did not appear for these examinations and apparently 
subsequently indicated that he never put a request in for 
these examinations and would not be available for any 
appointments until the end of August.  
Most recently, the veteran was again scheduled for a VA 
examination to be conducted on September 11, 2007.  On August 
31, 2007, the veteran cancelled the appointment and indicated 
that he would not report for it.  He indicated that he did 
not know who was scheduling these examinations.  Although VA 
personnel explained to him that the examination was scheduled 
pursuant to the Board Remand, he indicated that he did not 
care and would not report for it.  

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased disability rating, 
the claim shall be denied.  See 38 C.F.R. § 3.655.  Section 
3.655, however, is only effective where (1) entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination, 
and (2) a claimant, without good cause, fails to report for 
such examination, or re-examination.  38 C.F.R. § 3.655(a) 
(2007).

With respect to (1), the necessity of examination, it is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2007); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding 
that VA has discretion to decide when additional development 
is necessary).  In this case, VA has determined that the 
record in this case is incomplete.  In particular, the 
Board's November 2006 Remand requested that an examination be 
conducted to: (1) confirm the presence of any left knee 
arthritis to include an X-ray report showing the presence of 
any degenerative changes; and (2) to evaluate any 
neurological effects involved in the veteran's service-
connected left knee condition.  The Board's remand 
instructions specifically called for X-rays to be done and 
for neurological and orthopedic evaluations to be undertaken.  
See the Board's remand, pages 5-7.

As provided in 38 C.F.R. § 3.159(c)(4) (2007), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled 
are required to report for the examination."  38 C.F.R. § 
3.326(a) (2007) (emphasis added); see also Wood v. Derwinski, 
1 Vet. App. 190 (1991) (holding that the duty to assist "is 
not always a one-way street" and that, "[i]f a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence").  Thus, the 
regulations clearly indicate it is the duty of VA to 
determine the adequacy of evidentiary development, and the 
duty of the veteran to cooperate with VA in these efforts.

VA has attempted to complete the record for adjudication 
purposes by obtaining additional medical evidence in the form 
of orthopedic and neurological evaluations and X-ray films, 
which were scheduled to be performed in July and September 
2007.  The veteran failed without good cause to report for 
these scheduled VA examinations.

In short, as explained it its previous remand, the Board 
believed (and still believes) that the evidence of record is 
insufficient for increased disability rating purposes.  The 
Board concludes that entitlement to an increased disability 
rating for the veteran's service-connected left knee 
disability cannot be established or confirmed without 
additional evidence to include orthopedic and neurological 
evaluations and taking X-ray films.  See, in particular, 
VAOPGCPREC 23-97, which was cited by the Board in its remand, 
as well as 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moving to (2), failure to report without good cause, it is 
clear that VA has done its part to develop the evidence with 
respect to the veteran's increased rating claim.  Any failure 
to develop the claim rests with the veteran himself.  It is 
the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this case, he has 
not just passively, but actively refused to do so.  The 
record documents the veteran's cancellation and/or failure to 
appear for VA examinations scheduled for July and September 
2007, as well as documenting his refusal to be evaluated in 
September 2007.  Because the veteran or his representative 
have not provided any reason for the failure to report, the 
Board finds that "good cause" sufficient to avoid a denial 
of the claim under 38 C.F.R. § 3.655 cannot be established.
The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, any due process concerns have been satisfied.  The 
October 2007 SSOC which was provided to the veteran and his 
representative specifically quoted 38 C.F.R. § 3.655.  It is 
clear that the veteran was notified of the consequences of 
his failure to report for the VA examinations.  

There is no indication that the veteran has changed 
addresses.  To the extent that the veteran may have a changed 
address but did not inform VA, it is well-established that it 
is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find [him]."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In short, for the reasons and bases expressed above, the 
Board finds that the veteran's claim for an increased rating 
for his service-connected left knee disability must be denied 
per 38 C.F.R. § 3.655.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for left knee residuals, status post anterior 
cruciate ligament reconstruction with partial meniscectomy 
and meniscus repair is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


